1

2

3                               UNITED STATES DISTRICT COURT
4                                       DISTRICT OF NEVADA
5                                                 ***
6     DALE ALLEN FISHER,                                Case No. 3:19-cv-00355-MMD-CBC
7                                        Petitioner,                  ORDER
             v.
8
      RENEE BAKER, et al.,
9
                                      Respondents.
10

11          This habeas matter is before the Court on Petitioner Dale Allen Fisher’s Motion for
12   Reconsideration (the “Motion”) (ECF No. 8). For the reasons discussed below, the Court
13   will deny the Motion.
14          Petitioner commenced this proceeding by filing a petition for writ of habeas corpus
15   pursuant to 28 U.S.C. § 2254. The Petition challenged a conviction and sentence
16   imposed by the Eighth Judicial District Court for Clark County in December 2013. State
17   of Nevada v. Fisher, Case No. C-13-291576-1. The Court issued an order to show cause
18   why his Petition should not be dismissed as untimely. (ECF No. 3.) Petitioner conceded
19   his federal claims were untimely but should be equitably tolled, based on the faulty advice
20   he received from defense counsel. (ECF No. 5.) On October 21, 2019, the Court
21   dismissed the Petition with prejudice as untimely and denied the remaining motions. (ECF
22   No. 6.) Petitioner filed his current motion less than two weeks later.
23          Rule 59(e) of the Federal Rules of Civil Procedure states that a “motion to alter or
24   amend a judgment must be filed no later than 28 days after the entry of the judgment.”
25   Fed. R. Civ. P. 59(e). A post-judgment motion for reconsideration in a habeas proceeding,
26   filed within 28 days of entry of the judgment, is properly construed as a motion to alter or
27   amend the judgment under Rule 59(e). Rishor v. Ferguson, 822 F.3d 482, 489-90 (9th
28   Cir. 2016) (citation omitted).
1           Here, Petitioner filed his motion for reconsideration on November 4, 2019.

2    Because it was filed 14 days after entry of the judgment on October 21, 2019, the Court

3    treats the request as a motion to alter or amend judgment under Rule 59(e).

4           As the Ninth Circuit has recognized, “a Rule 59(e) motion is an extraordinary

5    remedy, to be used sparingly in the interests of finality and conservation of judicial

6    resources.” Wood v. Ryan, 759 F.3d 1117, 1121 (9th Cir. 2014) (quotation omitted).

7    Absent highly unusual circumstances, reconsideration under Rule 59(e) is “available only

8    when (1) the court committed manifest errors of law or fact, (2) the court is presented with

9    newly discovered or previously unavailable evidence, (3) the decision was manifestly

10   unjust, or (4) there is an intervening change in the controlling law.” Rishor, 822 F.3d at

11   491-92; see also Wood, 759 F.3d at 1121 (citing McDowell v. Calderon, 197 F.3d 1253,

12   1255 (9th Cir. 1999) (en banc)).

13          “A motion for reconsideration is not an avenue to re-litigate the same issues and

14   arguments upon which the court already has ruled.” W. Shoshone Nat. Council v. United

15   States, 408 F. Supp. 2d 1040, 1053 (D. Nev. 2005). The fact that a litigant disagrees with

16   the court’s decision, but fails to present a legitimate basis for the court to reconsider its

17   decision, will not entitle the litigant to relief. E.g., Backlund v. Barnhart, 778 F.2d 1386,

18   1388 (9th Cir. 1985) (holding that a district court properly denied a motion to reconsider

19   in which plaintiff presented no arguments that were not already raised in his original

20   motion).

21          Nothing in the Motion convinces the Court that it clearly erred in dismissing this

22   action as untimely. Petitioner contends that the Court overlooked parts of his arguments

23   for equitable tolling. (ECF No. 8 at 4-5.) To the contrary, the Court thoroughly considered

24   all of Petitioner’s arguments in its prior ruling, but it is not required to address each

25   argument a petitioner raises. The Court’s order sufficiently explains why the Petition was

26   dismissed as untimely and why Petitioner failed to meet his burden of showing an

27   entitlement to equitable tolling. The motion for reconsideration does not cite—let alone

28   ///


                                                  2
1    attempt to comply with—the applicable legal standard. Petitioner has not stated a

2    meritorious reason to reconsider prior rulings and alter the judgment in this case.

3          Accordingly, Petitioner Dale Allen Fisher’s Motion for Reconsideration (ECF No. 8)

4    is denied.

5          DATED THIS 24th day of January 2020.

6

7                                             MIRANDA M. DU
                                              CHIEF UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                 3
